                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF ARKANSAS
                                 DELTA DIVISION


THEODORE JOHNSON,                                )
Plaintiff                                        )
                                                 )
vs.                                              )   Civil Action No. 2:19-cv-00069 BRW-JTK
                                                 )
ANDREW SAUL, Commissioner,                       )
Social Security Administration,                  )
Defendant                                        )


                                          JUDGMENT

       Based on the order entered today, this case is reversed and remanded to the Defendant

for further administrative action pursuant to sentence four of §205(g) of the Social Security Act,

42 U.S.C. §405(g). Melkonyan v. Sullivan, 501 U.S. 89 (1991).

      IT IS SO ORDERED this 18th day of December, 2019.



                                                      Billy Roy Wilson__________________
                                                      UNITED STATES DISTRICT JUDGE
